Citation Nr: 0116955	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  95-09 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a higher evaluation for service-connected 
prostatitis, evaluated as 10 percent disabling from June 1, 
1994, and as 20 percent disabling from July 26, 2000, on 
appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to May 
1994.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) regional office 
(RO).

When the veteran's appeal was last before the Board, in March 
2000, inter alia, the issues of entitlement to service 
connection for residuals of a head injury, including scars 
and headaches, and entitlement to an evaluation in excess of 
10 percent for service-connected prostatitis, on appeal from 
the initial grant of service connection, were remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama for additional development.  Following 
the completion of the requested development, an October 2000 
rating decision was issued by the RO that granted service 
connection for headaches and a scar as residuals of a head 
injury, and assigned a 10 percent evaluation to each 
disorder, effective from June 1, 1994.  The October 2000 
rating decision also granted an increased disability 
evaluation for prostatitis to a 20 percent rating, effective 
from July 26, 2000.  

The decision to grant service connection for headaches and a 
scar as residuals of a head injury are a full grant of the 
benefits sought and are therefore considered final.  See 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam); 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. 
Gober, 122 F.3d 1030 (Fed. Cir. 1997).  On the other hand, 
since the increase from a 10 percent to a 20 percent 
disability rating for the veteran's prostatitis is less than 
the maximum evaluation available for that disorder, the issue 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993).

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


REMAND

The fundamental question at issue is the severity of the 
veteran's prostatitis.  The appropriate diagnostic codes for 
the genitourinary system refer to the specific area of 
dysfunction, and only the predominant area of dysfunction is 
to be considered for rating purposes.  38 C.F.R. § 4.115a 
(2000).  Prostate gland injuries, infections, hypertrophy, or 
post-operative residuals are to be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, Code 7527 (2000).  Thus, an 
underlying determination that must be made in order to 
determine how to rate the prostatitis appropriately is the 
identification of the predominant pathology associated with 
that disorder.  Id.  

In pursuit of the answer to that question, the Board's March 
2000 remand had requested that the veteran undergo a VA 
medical examination.  Among other things, it was specifically 
requested that "if further testing or examination by other 
specialists is determined to be warranted in order to 
evaluate the condition at issue, such testing or examination 
is to be accomplished."  Although the veteran was afforded 
the requested medical examination in July 2000, in the report 
of that examination, the examiner specifically recommended 
further urological evaluation by a urologist.  The 
examination report also indicated that a urological 
evaluation was requested, but that the veteran had apparently 
moved to Puerto Rico.  

There is no evidence that the veteran has informed the RO of 
his new address.  There is evidence that the RO has attempted 
to locate a correct address for the veteran.  There is a 
record of a phone contact with the veteran's mother in which 
she confirmed that notice could be mailed to her address and 
she would inform the veteran.  Court precedent requires that 
the RO follow all of the Board's directives.  Stegall v. 
West, 11 Vet. App. 268 (1998).  However, the veteran is 
required to keep VA informed of his current address.

In order to give the veteran the opportunity to avail himself 
of the assistance of an examination by a specialist in 
urology, consistent with the recommendation of the VA 
examiner, the Board will remand this case.  Before scheduling 
the examination, the RO should make reasonable efforts to 
locate the veteran's current address, seeking assistance from 
his representative or from his mother if necessary, so that 
he may be scheduled for VA examination near his current 
location.  The RO should document its efforts to locate the 
veteran's current address.  However, if a veteran fails to 
keep the VA apprised of his whereabouts, there is no burden 
on the part of the Department "to turn up heaven and earth 
to find him."  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

Secondly, the veteran initiated his claim of entitlement to 
service connection for prostatitis in June 1994.  Prior to 
the initiation of that claim, the diagnostic criteria for 
rating disabilities of the genitourinary system, including 
prostatitis, were amended, effective in February 1994.  Prior 
to February 14, 1994, residuals of prostate gland injuries, 
surgeries, infections, or hypertrophy were evaluated as 
chronic cystitis, in accordance with resulting functional 
disturbance of the bladder, under the provisions of 
Diagnostic Code 7512.  38 C.F.R. § 4.115a, Diagnostic Code 
7527 (1993).  From February 14, 1994, the provisions of 38 
C.F.R. § 4.115a, Codes 7512, and 7527 were redesignated and 
revised as 38 C.F.R. § 4.115b and a new section, 38 C.F.R. 
§ 4.115a, was added.  Residuals of prostate gland injuries, 
surgeries, infections, or hypertrophy are now evaluated as 
voiding dysfunction, or urinary tract infection [found under 
38 C.F.R. § 4.115a], whichever is predominant.  38 C.F.R. § 
4.115b, Diagnostic Code 7527 (2000).  

When the RO initially adjudicated the veteran's claim in 
February 1995, it did so erroneously under the "old" law, 
citing the criteria for a higher evaluation for chronic 
cystitis.  Just as importantly, the veteran was erroneously 
provided with the "old" laws and regulations concerning the 
evaluation of prostatitis in the April 1995 statement of the 
case that followed.  Significantly, the veteran has not yet 
been informed as to the criteria that govern the evaluation 
of his service-connected prostatitis from the grant of 
service connection, namely the redesignated and revised 38 
C.F.R. § 4.115a and 4.115b and Diagnostic Code 7527, that 
were promulgated to be effective from February 14, 1994.  
This due process deficiency must be corrected.  

Finally, it is noted that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, essentially eliminating a prior 
prohibition against VA's assistance to a veteran in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On remand, the RO must consider whether any additional 
notification or development action is required under the 
VCAA.

This case is therefore REMANDED for the following:

1.  Undertake to determine where the 
veteran currently resides and what his 
correct mailing address is.  Follow any 
reasonable leads, including asking for 
assistance from the veteran's 
representative or his mother, for whom 
there is apparently a phone number in the 
claims file.  Document in the claims file 
all efforts to locate the veteran.

2.  Ask the veteran for the names, 
addresses, approximate dates of 
treatment, and (for private care 
providers) appropriate releases for all 
treatment or examination of his prostate 
condition since January 2000.  Request 
copies of all treatment records 
adequately identified by the veteran and 
associate all responses with the claims 
file.  If any development efforts are 
unsuccessful, notify the claimant of the 
records that have not been obtained, of 
the efforts undertaken to develop those 
records, and of further action to be 
taken in connection with the claim.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  Schedule the veteran for a VA medical 
examination by a specialist in urology in 
order to determine the severity of the 
service-connected prostatitis, and to 
address the questions posed in the July 
2000 VA examination report.  If able to 
confirm that the veteran now has a new 
address, schedule him for the special 
examination in a VA medical facility able 
to provide the special urology 
examination that is most convenient to 
his current residence.  The claims folder 
and a copy of this remand are to be made 
available to the examiner prior to the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All tests deemed 
necessary by the examiner are to be 
performed, to include complete urodynamic 
testing and evaluation for urinary 
frequency and nocturia.

The examiner should identify what symptoms, 
if any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to prostatitis, including any 
voiding dysfunction and diurnal and 
nocturnal urinary frequency.  If possible, 
the examiner should identify the 
predominant area of dysfunction that can be 
attributed to the veteran's prostatitis.  
The examiner should also evaluate the 
question posed by the July 2000 VA 
examination as to whether the veteran's 
symptoms of painful erection and retrograde 
ejaculation, if found, can be attributed to 
his service-connected prostatitis.  The 
examiner should also answer the following 
questions:  Does the veteran suffer from 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization and/or 
require continuous intensive management?  
Does he require the wearing of absorbent 
materials, and if so, how often must they 
be changed?  Was the prostatic procedure 
that the veteran had 1989, an incision of 
the prostate versus a resection?  

The examiner should state to what extent 
the findings and conclusions are based on 
clinical findings on examination and a 
review of the medical records in the claims 
file as opposed to history provided by the 
veteran.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  If 
further testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to be 
accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  Specific attention is 
directed to the examination report.  If the 
requested examination does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific opinions 
requested, the reports must be returned for 
corrective action.  38 C.F.R. § 4.2 (2000); 
see also Stegall v. West, 11 Vet. App. 268 
(1998).

6.  Readjudicate the veteran's claim on 
appeal.  If the decision with respect to 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.  The 
supplemental statement of the case should 
contain the current laws and regulations 
governing the evaluation of his service-
connected prostatitis, namely the 
redesignated and revised 38 C.F.R. § 4.115a 
and 4.115b and Diagnostic Code 7527, that 
have been in effect during the entire 
pendency of his claim.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


